DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 27-28, 31, 34-36, 39, and 40-41 have been examined.
Claims 1-10, 12-15, 17-26, 29-30, 32-33, and 38 remain withdrawn.

New claim 41 has been added in the latest amendment.
Claims 11, 16, and 37 remain cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.





Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
The applicants have made arguments concerning the prior art references used in the previous Office Action, see Final Rejections dated 1/4/2022 and 5/20/2022.
In this regards, the arguments concerning the muscle fiber in venturi effects are noted, but these are not in the examined claimed invention.  The examined claims are NOT limited to food production and have a broader usage.  
In response to applicant's argument that there is no motivation to combine the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicants argue that there is no reason to combine the Wolff reference with the other prior art references that the Wolff reference is towards a lack of mixing and thus would be no motivation to combine.  Of note, the Milly reference teaches one of a number of advantages for the hydrodynamic cavitation, and thereby the teachings of Wolff would not be prevented from combination.  The argument concerning that Wolff does not want mixing is noted but not persuasive as this is an intended use of the Wolff structure, and depending upon the material and manner of operations, the mixing or with mixing, the venturi effect caused by the structure can cause hydrodynamic cavitation upon the material, with a number of reasons for such advantages provided in the food arts by Milly and Gogate.  Further, the other reference of Gogate remains applicable to Wolff and Eisenberg.  Both Milly and Gogate teaches of the cavitation that occurs via venturi.  In this regards, the applicants fail to provide why one skilled in the art would not be motivated to combine the references of Eisenberg with Wolff, particularly with the additional reasons provided by Gogate and Milly references.  
The various teachings by the prior art references of Cullen, Gogate, and Milly are known usages of hydrodynamic cavitation upon bulk food materials.  Here, there are different functions and reasons for such usage and the Eisenberg teaches of the hydrodynamic cavitation which occurs in a venturi effect via venturi tube.  The Wolff reference teaches of a structure that causes the venturi effect that is also used in the food arts.  Here, there are known and varied applications of the application of hydrodynamic cavitation upon the materials which are known and such manner to operate venturi in a material for cavitation via venturi is known.
The applicants analysis of the claims are noted, however, as stated again, Eisenberg teaches of cavitation that occurs by the venturi effect and further teaches of the venturi effect being caused by a venturi tube, and in which this effect is used in a general bulk materials.  Wherein, further the Wolff reference teaches of a known structure that causes the venturi effect in materials, and further is known for use in the food arts.  As both references teaches of venturi, it does matter particularly in light of the known effects upon materials subjected to the venturi effect.  There is a reason one skilled in the art would recognize and combine such feature, particularly with the claimed method that is not limited to the particular material worked upon, merely that a cavitation effect occurs upon the material.
Applicant’s arguments regarding claim 28 of the ranges are noted.  Further, the applicants argue that the claimed invention creates cavitation while Wolff creates a venturi.  The arguments have been considered, however, the cavitation is taught via the venturi tube as seen in Eisenberg and further in Milly and Gogate references, and the rejections are based upon the combination, and thus the arguments by the applicants are unpersuasive.
Arguments by the applicants for claims 31 and 34-36 are focused on the teachings of Wolff.  Similar to the arguments above regarding claim 28, the rejection of the claims are a combination of the references with the Eisenberg reference being the primary reference wherein the venturi tube is used to form a cavitation of the materials. 
Arguments by the applicants for claim 39 and similarly to new claim 41 is only that the range is not covered by Wolff and that it would be undue experimentation.  However, the claimed range includes and overlap that Wolff does teach and further the Examiner disagrees with the assessment of the Applicants that it would be undue experimentation.  Although the reference does not explicitly state the claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I).
Arguments by the applicants for claim 40 is in regards to the ratio of the diameter of sphere to diameter of cylinder for improving a venturi effect.  Here, the venturi of Wolff is tied to the venturi tube of Eisenberg, the latter reference teaching of causing cavitation upon the material worked upon.  Here, the Eisenberg teaches of a known cavitation effect upon the material, and further through the use of a venturi tube, and the Wolff reference teaches of known structures for a venturi structure that can be applied to Eisenberg, Milly, and Gogate.  The applicants here only argue concerning the teachings of Wolff and does not provide arguments regarding the combination of the references.
In regards to claims 27 and 31, the double patenting rejection remains as the applicants have not provided arguments sufficient to overcome the rejection particularly with the known effect as taught by Eisenberg of cavitation that can be formed via venturi, the applicants only stated that the purpose of the venturi is different from cavitation, and argued about the lack of motivation for combining.  Again, the argument concerning Eisenberg has been considered but are not persuasive.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-28, 31, 34-36, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip Eisenberg (“Cavitation”) in view of Wolff (US2013/0164425A1) and Paul Jesse Milly (Hydrodynamic Cavitation and Ultraviolet Irradiation to Improve the Safety of Minimally Processed Fluid Food”) or Parag R. Gogate (“Application of Hydrodynamic Cavitation for Food and Bioprocessing”).

Regarding claims 27,
Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P 121 -122) (Figure 1), wherein there is a two-phase flow of the liquid and its vapor.

Eisenberg does not specifically teach of the venturi effect being utilized in a claimed spherical and cylinder shape. However, Eisenberg does teach of the glass venturi tube which includes teaching of the narrowing portion to a throat portion of a venturi tube.
In regards to forming a cavitation effect, via sphere connected to a cylinder, with which an effect of an acceleration and a pressure drop, these describes a result of a venturi effect as mentioned in Eisenberg. Furthermore, known formation of forming a venturi effect upon materials known in the food arts is described in Wolff.
It is further noted the claimed method is not limited to any particular type of material to be functioned upon.

Here, Wolff teaches a method comprising:
placing a product comprising liquid (liquids) or moldable product (meat) or gases through a sphere connected to a cylinder ([0005, 0007-0010, 0012-0020, 0022-0024, 0027, 0036-0037, 0043, 0050-0055, 0061, 0063-0067, 0069-0077], Claims 1-3, 7-10, 12-16, 18, 20, see Figs. 5-8, 10-12, 17-18), (1) breather plate (70,60) having spherical section (76) connected to cylindrical section (78) as shown in Figures 6-8 or (2) grinder plate (100) having spherical section (112) connected to cylindrical section (114) as shown in Figures 10-12 or fill plate (40,170) having spherical section (50,164) connected to cylindrical section (48,166) as shown in Figures 5 and 17-18;
wherein when said liquid or moldable product goes from said sphere to said cylinder there is an acceleration and a pressure drop of said product (venturi effect) ([0005,  0007-0010, 0012-0020, 0022-0024, 0027, 0036-0037, 0048, 0050-0055, 0061, 0063-0067, 0069-0077], Claims 1-3, 7-10, 12-16, 18, 20). The process and structure of Wolff in creating a cavitation does not include any changes in the ambient temperature.
Further, as mentioned above, Wolff teaches subjecting at least liquid or food to a venturi effect using said sphere connected to said cylinder, see paragraphs [0003, 0005, 0007, 0016, 0022, 0066], Claim 7, Claim 14, specifically, see [0005] of the object of the present invention is an apparatus and process to be used with “solids, liquids, and gases”, and which the apparatus and process relates to “creating a venturi effect”.

Furthermore, Milly and Gogate both teach of the use of hydrodynamic cavitation in the food arts.
In Milly, it is taught that such hydrodynamic cavitation (Pages 10,60) provide at least one of the following advantages: reduce energy consumption, increased efficiency, enhanced mixing, and high product throughput (Pages 113, 37, 60) and/or achieving microbial lethality at reduced temperatures (Pages 37,60) and/or maintain product integrity during processing (Pages 37, 60) and/or provides processors an effective method for pasteurizing low acid and commercial sterilization of high acid foods (Pages 79, 60, 114) and/or pasteurizing high acid fluid foods at low temperature (Page 113) and/or inactivate pathogens and preserving nutritional/nutraceutical components in the food product (Pages 3-4) and/or inactivate spoilage bacteria at reduced processing temperature (Page 4) and/or preserving the freshness of the food product (Pages 4, 50) (which improve Quality of the food as desired by Wolff ([(000131)).  Lastly, Milly teaches of the employing some variation of venturi configuration or multi-orifice plate (Pages 10, 60).
In Gogate, it is taught that such hydrodynamic cavitation (Pages 2-3, 7) can effectively pasteurize and/or sterilize fluid foods at reduced temperature by the combined thermal and cavitation effects (Page 30).  See teaching by Gogate that the constriction can be a venturi (Pages 1, 7, 18-19).
It would have been obvious for one of ordinary skill in the art to modify the process of Eisenberg in view of Wolff and further in Milly or Gogate, by generating a hydrodynamic cavitation during said venturi effect for the purpose set forth above (for Gogate regarding pasteurize/sterilizing of fluid foods; and for Milly for a number reasons).

The Examiner notes that the combination of Eisenberg in view of Wolff, and further in view of Milly or Gogate, teaches “creating a cavitation effect to said liquid or moldable product by using said sphere connected to said cylinder" as recited in claim 27.

In claim 27, “said cavitation’ in line 7 is assumed to refer to the term “a cavitation effect” in line 5.

Regarding claim 28, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff, and Gogate remain as applied to claim 27 above.
With respect to the claimed flash, the Examiner notes the following:
breather plate (70, 60) or grinder plate (100) or fill plate (40,170) each having a spherical section connected to cylindrical section (see above) having a diameter ratio of 1.1-2.5 (within the range of Applicant’s as shown below) which creates a venturi, (as demonstrated above)) and (Applicant: breather plate (10) having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi and also a fill plate or stripper plate having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi, Figures 1-3, ((0004-0005,0008-0010,0012-0015,0017,0022-0029,0033,0036-0038,0047], Claims 1-37));

The combination of Eisenberg and Wolff (as demonstrated above) and Applicant ([0010], Claim 11) discloses that cavitation is induced in a venturi effect;
Applicant teaches that in order to create a flash a shorter cylinder length combined with said diameter ratio differences between said sphere and said cylinder is used ([0007]); therefore, one having ordinary skill in the art would find that the apparatus and substances/material would have the same properties and therefore the Examiner takes the position that said liquid or moldable product further experiences flash as claimed. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his/her claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, “on prima facie obviousness” under 35 USC § 108, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 31, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff, and Gogate remain as applied to claim 27 above.
Wolff additionally discloses wherein said sphere connected to said cylinder is found in a breather plate (70). See Figures 6-8.

Regarding claim 34, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claim 27 above.
The combination of Eisenberg and Wolff further discloses wherein factors that contribute to said cavitation consist of pressure difference between said sphere and said cylinder (venturi effect) or diameter difference between said sphere and said cylinder (diameter ratio difference) as demonstrated in the aforementioned rejection of claims 27 and 37 above.

Regarding claim 35, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claims 27-28 above.
Wolff further discloses wherein said flash is created when a cylinder length is shortened and combined with diameter ratio differences between said sphere and said cylinder as demonstrated in the aforementioned rejection of claims 27-28 and 37 above. See Figures 5-8, 10-12, and 17-18.
The claim states of the cylinder being shortened, however, it is silent upon the amount along with the diameter ratio differences. The structure of Wolff would encompass the features as currently claimed.

Regarding claim 36, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claim 27 above.
Wolff further discloses wherein said method is used with any device that uses liquid in a sphere-cylinder device ([0005, 0007-0010, 0012-0020, 0022-0024, 0027, 0036-0037, 0048, 0050-0055, 0061, 0063-0067, 0069-0077], Claims 1-3, 7-10, 12-16, 18, 20). See teaching in [0005] of creating a venturi to be used with “solids, liquids, and gases”.

Regarding claim 39, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claim 27 above.
In regards to the sphere has a diameter 1.7 to 3.1 greater than the cylinder, Wolff teaches of a range of 1.1-2.5 ([18, 87], Claims 1 & 8) which overlaps the claimed range.  Although the reference does not explicitly state the claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I). 

Regarding claim 40, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claim 27 above.
Wolff further discloses wherein the sphere has a cross section 2.9 to 9.7 greater than a cylinder which intersects it (Examiner notes that Wolff teaches a sphere intersecting a cylinder ([(0016]). Since a cross-section of a sphere encompasses the diameter of said sphere and because Wolff teaches that the diameter of said sphere is between 1.1 to 2.5 times greater than the cylinder portion which intersects it ([16,67], Claims 1 & 8), therefore Wolff teaches the sphere having a cross section 1.1 to 2.5 times greater than the cylinder portion which intersects it. While said range of 1.1 to 2.5 is outside of the claimed range of 2.3 to 9.7, however Wolff does teach that controlling the ratio of the diameter (cross-section) of the sphere to the diameter (cross-section) of the cylinder creates conditions to meat flow which maintain improved cell structure ([0020,0067]).
It would have been obvious to one having ordinary skilled in the art to optimize said diameter (cross-section) ratio in order create conditions to meat flow which maintain improved cell structure; since Wolff recognizes that the diameter (cross- section) ratio to the result-effective and it is well-established that the optimization of result-effective variable only requires ordinary skilled in the art.).

Regarding claim 41, the claimed sphere to cylinder diameter ratio is from 1.9 to 3.1, this limitation is similar to the limitations set forth in claim 39 regarding the ratio stated in claim 39 of 1.7 to 3.1. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Eisenberg in view of Wolff, and Milly (or Gogate) as applied to claim 27 above, and further in view of Goldberger et al. (US4516291) or Garwood (US2003/0170359A1). Examiner would like to note that this rejection is separate from the rejection of claim 28 above.
Regarding claim 28, the combination of Eisenberg, Wolff, and Milly, or Eisenberg, Wolff and Gogate remain as applied to claim 27 above.
The prior art references do not specifically state of flash.
Goldberger teaches that it is known in the art to flash frozen meat patties (192) to be packaged and shipped to the consumer (Column 9 Line 33-45, Column 1 Line 10- 29).
Alternatively, Gardwood teaches that it is known to flash cook the surface of meat patties so as to apply minimum heating or alternatively slowed so as to allow thorough cooking of the patties ([1319)]),
It would have been obvious to one having ordinary skill in the art to modify the process of the combination of Eisenberg, Wolff, and Milly (or Gogate) in view of the teaching of Goldberger or Garwood by flash freezing and/or flash cooking said meat patties for the purpose preparing said meat patties for consumer consumption.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,609,879 in view of Phillip Eisenberg (“Cavitation”).
In regards to claim 27, the ‘879 patent claims a similar method having a method of evacuating air and food product (the claimed moldable product) trom a breather plate orifice comprising of accelerating evacuation of air and the food product through the orifice, decreasing pressure applied to the food product while in the orifice wherein said acceleration and decrease in pressure are caused by venturi created by a sphere intersecting a cylinder within the orifice (see claimed acceleration and pressure drop, and further of the reduced pressure).
The ‘879 patent does not specifically claim of cavitation to occur.
However, Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P l21 -122) (Figure 1).
It would have been obvious for one of ordinary skill in the art to recognize that the venturi effect of ‘879 patent from the same process and structure would create cavitation as taught by Eisenberg. 
In regards to claim 31, the ‘879 patent also claims sphere and cylinder located in the breather plate, via location within a breather plate orifice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744